DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0239401 (hereafter Fink).
Regarding claim 1, Fink, as shown in figures 2-3, discloses a printed circuit board transmission line, wherein the printed circuit board transmission line comprises:
a substrate layer (12),
a metal line (16/16a),
considering the circular surface of the contact connection 24a as the welding point, fig.2; 3 are shown in the figures. See Examiner Remarks (a) below),
at least one first transmission medium (30), and
a metal component (16/28a, ground connection) that is configured to implement a grounding function (see par.22), wherein the metal line is formed on a surface of the substrate layer (fig.2),
wherein the at least one first welding point (24a) is a welding point at which the metal line (16a) is connected to the at least one first transmission medium (30),
wherein the at least one first welding point is welded to the metal line and welded to the at least one first transmission medium, wherein the metal component (16/28a) is welded to the at least one first transmission medium (laser welding; see par.27), 
wherein at least one groove (recess 26a/26b) is provided on one side of the at least one first welding point, and 
wherein the at least one groove inherently reduce an acting force exerted on the at least one first welding point when the metal component expands (see Examiner Remarks (b) below).
Fink is silent about the metal line is plated on a surface of the substrate layer.
The Examiner takes Official Notice that a circuit pattern is formed on a surface of a circuit board by plating (electroplating for example) is old and well known in the printed circuit board art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the metal line 
It is also noted that the limitation, "the at least one groove is configured to reduce an acting force exerted on the at least one first welding point when the metal component expands", is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
Examiner remarks:
(a)  In this office action, the Examiner considers a welding point is merely a surface area at which a welding is performed. In this case, the surface area of 24/24a is considered as a welding point at which components 30 is laser welded to the conductor 16/16a.
(b) A groove or an opening on a substrate by itself is known to always reduce stress causes by expansion/contraction on such substrate.  Therefore, it is inherently that the at least one groove naturally reduce an acting force exerted on the at least one first welding point when the metal component expands.
Regarding claim 2, Fink discloses the printed circuit board transmission line according to claim 1, wherein a distance between the at least one groove and the at least one first welding point is less than a length of the at least one first welding point (considering the diameter of 24a as the length). 
claim 3, Kink discloses the printed circuit board transmission line according to claim 1, wherein a longitudinal vertical length (considering X-direction) of the at least one groove is less than half of a width of the substrate layer (x-direction), except wherein the at least one groove is in an inverted L shape. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the at least one groove is in an inverted L shape, since such modification would have involved a mere change in shape of the conductive member.  Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailly, 149 USPQ 233.
	Regarding claim 4, Fink discloses the printed circuit board transmission line according to claim 1, wherein the printed circuit board transmission line further comprises at least one second welding point (other 24; 3 are shown in the figures) and at least one second transmission medium (other 28a; 3 are shown in the figures), wherein the at least one second welding point is disposed on one side of the at least one first welding point (right/left side), wherein the at least one second welding point is welded to the at least one second transmission medium (other 30; 3 are shown in the figures), and wherein the at least one second transmission medium is welded to the metal component.
	Regarding claim 5, Fink discloses the printed circuit board transmission line according to claim 4, except wherein a distance between the at least one second welding point and the at least one first welding point is less than a length of the at least one first welding point.

	Regarding claim 6, Fink discloses the printed circuit board transmission line according to claim 4, the at least one second welding point (which also has a groove) inherently reduce the acting force exerted on the at least one first welding point when the metal component expands (Note: each welding point has a groove. see Examiner Remarks in claim 1 above).
Again, the limitation, "…. is configured to reduce the acting force exerted on the at least one first welding point when the metal component expands", is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
	Regarding claim 7, Fink discloses the printed circuit board transmission line according to claim 4, wherein a length of the at least one second welding point is consistent with the length of the at least one first welding point, and wherein a width of the at least one second welding point is consistent with a width of the at least one first 
welding point (all of contacts 24 and 24a have the same size). 
claim 9, Fink discloses the printed circuit board transmission line according to claim 1, wherein the metal component comprises a metal plate, and wherein the metal plate is disposed on a bottom surface of the substrate layer and welded to the at least one first transmission medium (fig. 3). 
	Regarding claim 10, Fink discloses the printed circuit board transmission line according to claim 4, except wherein the at least one first transmission medium comprises a first cable or a first probe, and wherein the at least one second transmission medium comprises a second cable or a second probe.
	However, Fink discloses the transmission mediums are connector elements and it is well known in the art that a cable or probe can have a connector (either male or female) at one end of the cable or probe.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the at least one first transmission medium comprises a first cable or a first probe, and wherein the at least one second transmission medium comprises a second cable or a second probe, since such feature is old and well known in the art.
	Regarding claim 11, as already discussed in claim 1, Fink discloses an electronic device, comprising a printed circuit board transmission line, wherein the printed circuit board transmission line comprises a substrate layer (12), a metal line (16a), at least one first welding point (24/24a), at least one first transmission medium (30), and a metal component (16/28a) that is configured to implement a grounding function, wherein the at least one first welding point is a welding point at which the metal line is connected to the at least one first transmission medium, wherein the at least one see Examiner remarks in claim 1 above); except wherein the metal line is plated on a surface of the substrate layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the metal line is plated on a surface of the substrate layer, since such feature is old and well known in the printed circuit board art.
Again, it is also noted that the limitation, "the at least one groove is configured to reduce an acting force exerted on the at least one first welding point when the metal component expands", is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
	Regarding claims 12-18 and 20, the limitations recited in the claims have been discussed in claims 2-7, 10 and 9 respectively above.

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the metal component comprises a metal cavity, and wherein the metal cavity is disposed on a periphery of the substrate layer and welded to the at least one first transmission medium.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11, a combination of limitations that the metal component comprises a metal cavity, and wherein the metal cavity is disposed on a periphery of the substrate layer and welded to the at least one first transmission medium.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Response to Arguments
Applicant's arguments filed 1/04/22 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose "the at least one groove is configured to reduce an acting force exerted on the at least one first welding point when the metal component expands”.
The argument is not persuasive as explain under the Examiner remarks in claim 1 above.  Furthermore. The limitation, "…. is configured to …..", is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847